Exhibit 99.1 NEWSRELEASE Tops Markets, LLC, PO Box 1027, Buffalo, NY 14240-1027 For more information contact: David Langless, EVP & Chief Financial Officer Phone: (716) 635-5000 Email: dlangless@topsmarkets.com FOR IMMEDIATE RELEASE Tops Holding II Corporation Reports First Quarter 2016 Results · Inside sales of $678.1 million in the first quarter, up $1.4 million over prior-year period · First quarter Adjusted EBITDA increased 4.6% to $37.1 million · Added two supermarket locations since year-end
